Sharpe, J.
The defendant and John Depew were jointly charged with burglary. Separate trials were had, resulting in the conviction of both of them. Depew’s conviction was affirmed in People v. Depew, ante, 317. The defendants were represented by the same counsel, and the testimony as shown by the' records is as nearly similar as it could well be. We might content ourselves with an approval of what was said by Mr. Chief Justice Steere, in the Depew Case,
The charge of the court, however, on the subject of intoxication, in this case was more open to criticism than in the Depew Case. The same witness testified to this defendant’s condition. They were together when he observed them. The identity of the two defendants as the men who broke into the store was fully established. Their conduct was not that of in*324toxicated men. If under the influence of liquor two hours before, it is apparent they had so recovered from its effects as to fully realize what they were then doing*. We think the instruction given might well have been omitted, there being no testimony tending to show intoxication at the time the offense was committed.
The judgment will stand affirmed.
Steere, C. J., and Moore, Wiest, Fellows, Stone, Clark, and Bird, JJ., concurred.